CATES, Judge.
Code 1940, T. 15, § 27, reads in part as follows:
“No court, or judge, on the return of a writ of habeas corpus, has authority to inquire into the regularity or justice of any order, judgment, decree, or process of any court legally constituted, * *
The warden of Kilby Prison, in his return to Works’s petition for habeas corpus, exhibited an indictment of Works for robbery and judgment entry showing his arraignment (with counsel), trial, verdict, adjudication of guilt, allocutus and sentence to twenty years imprisonment.
The Circuit Court of Montgomery County correctly remanded Works to the warden : its judgment is
Affirmed.